In a proceeding for the voluntary dissolution of a corporation under section 103 of the General Corporation Law, appeal is taken from that part of an order, entered upon appellants’ motion, which directed that payment of judgments in appellants’ favor against the corporation and its liquidator should be deferred until the final accounting of the liquidator; and a motion is made to dismiss the appeal. Motion to dismiss granted, without costs, and appeal dismissed, with $10 costs and disbursements, upon the ground that the order, insofar as appealed from, is not appealable as no substantial right of appellants is thereby affected. Present — Nolan, P. J., Carswell, Sneed, Wenzel and MaeCrate, JJ. [See post, p. 1049.]